Citation Nr: 1026878	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-06 888A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Roseburg, Oregon



THE ISSUE

Entitlement to payment of unauthorized private medical expenses 
incurred on or about September 2, 2008, for surgical repair of a 
right shoulder rotator cuff tear.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




REMAND

The agency of original jurisdiction (AOJ) has indicated that the 
Veteran served on active duty from April 1962 to August 1966.

This matter comes on appeal to the Board of Veterans' Appeals 
(Board) on appeal of an August 2008 denial of a request for 
payment of surgery scheduled for repair of a right shoulder 
rotator cuff tear.

In this case, it appears that the AOJ adjudicated the claimant's 
application under the provision of 38 U.S.C.A. § 1728 (West 2002 
& Supp. 2010).  This law allows for reimbursement for hospital 
care or medical services for customary and usual charges of 
emergency treatment for which such veterans have made payment, 
but only where such emergency treatment was provided for (a) an 
adjudicated service-connected disability, (b) a non-service-
connected disability associated with and held to be aggravating a 
service-connected disability, (c) any disability of a veteran who 
has a total disability permanent in nature from service-connected 
disability, or (d) any illness, injury or dental condition of a 
veteran who is a participant in a vocation rehabilitation program 
and is medically determined to have been in need of care or 
treatment to make possible the entrance into training or prevent 
interruption of training, or hasten the return to training.  The 
AOJ apparently did not consider the Veteran's claim under the 
Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. 
§ 1725 (West 2002 & Supp 2010).  This law is addressed in 
38 C.F.R. § 17.1002. 

According 38 C.F.R. § 17.1002, payment or reimbursement for 
emergency treatment for nonservice-connected disabilities in non-
VA facilities is made only if the following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held 
out as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such nature that a 
prudent layperson would have 
reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of 
immediate medical attention to result 
in placing the health of the 
individual in serious jeopardy, 
serious impairment to bodily function, 
or serious dysfunction of any bodily 
organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was 
brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was at a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency 
evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have 
been safely discharged or transferred 
to a VA or other Federal facility (the 
medical emergency lasts only until the 
time the veteran becomes stabilized);

(e)  At the time the emergency 
treatment was furnished, the veteran 
was enrolled in the VA health care 
system and had received medical 
services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period 
preceding the furnishing of such 
emergency treatment; 

(f)  The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The veteran has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole, or in part, 
for the emergency treatment (this 
condition cannot be met if the veteran 
has coverage under a health-plan 
contract but payment is barred because 
of a failure by the veteran or the 
provider to comply with the provisions 
of that health-plan contract, e.g., 
failure to submit a bill or medical 
records within specified time limits, 
or failure to exhaust appeals for a 
denial of payment);

[The language underlined above-"or 
in part"-was deleted from the 
statute on which this regulation was 
based by amendment in 2010.  Pub.L. 
111-137, § 1(a)(1)]

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and 
remedies reasonably available to the 
veteran or provider against a third 
party for payment of such treatment; 
and the veteran has no contractual or 
legal recourse against a third party 
that could reasonably be pursued for 
the purpose of extinguishing, in whole 
or in part, the veteran's liability to 
the provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided.    

See 38 C.F.R. § 17.1002.  The Board notes that 38 U.S.C.A. § 1725 
was amended in October 2008.  In particular, subsection (a)(1) 
was amended by striking "may reimburse" and inserting "shall 
reimburse."  Also, in subsection (f)(1), relating to 
definitions, the existing subparagraph (C) was struck and a new 
subparagraph (C) was inserted in describing the period of 
emergency treatment to read as follows:

(C) until -
      (i) such time as the veteran can 
be transferred safely to a Department 
facility or other Federal facility and 
such facility is capable of accepting 
such transfer; or
      (ii) such time as a Department 
facility or other Federal facility 
accepts such transfer if -
            (I) at the time the 
veteran could have been transferred 
safely to a Department facility or 
other Federal facility, no Department 
facility or other Federal facility 
agreed to accept such transfer; and
            (II) the non-Department 
facility in which such medical care or 
services was furnished made and 
documented reasonable attempts to 
transfer the veteran to a Department 
facility or other Federal facility.

Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008) and 
codified at 38 U.S.C.A. § 1725(f)(1)(C) (West Supp. 2010).

What is difficult to tell from the record that the AOJ has 
forwarded to the Board is whether the Veteran in fact qualifies 
for consideration under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, 
or neither.  The AOJ has listed certain disabilities in its 
statement of the case (SOC) for which the AOJ believed he was 
service connected, but it is not clear from the record that this 
is accurate, or for that matter whether the surgery for which the 
Veteran claims reimbursement was for a non-service-connected 
disability that might be held to be aggravating a service-
connected disability.  (According to the AOJ, the Veteran is 
service connected for a psychiatric disability and other service-
connected musculoskeletal disabilities, any one of which might be 
aggravated by shoulder injury.)  In order to better ascertain the 
Veteran's status, the claims file maintained at the regional 
office (RO) should be secured and forwarded to the Board.

As for the manner of adjudication, it appears that the AOJ 
repeatedly found in denials of the claim set forth in August 
2008, September 2008 and November 2008 that the service required 
by the Veteran (rotator cuff repair) was available through a VA 
facility.  Nevertheless, when the denial was communicated to the 
Veteran it appears that he was told that the denial was based on 
the absence of any indication that the care he required was 
emergent.  (If this was so, it does not appear that the AOJ 
applied the definition of "emergency treatment" as established 
by the amended versions of 38 U.S.C.A. § 1725 or 38 U.S.C.A. 
§ 1728-the "prudent layperson" standard.

The Veteran has indicated that he was told by private physicians 
that delay in the surgery for the rotator cuff tear would result 
in serious impairment of function because of increased damage to 
muscles and other structures.  It is not clear whether evidence 
on this point was ever obtained, although an August 20, 2008, 
form entitled, "Roseburg VA Outpatient Authorization Request" 
includes annotations regarding a diagnosis of a "massive" 
rotator cuff tear with a need for operative repair that was 
desired as soon as possible, preferably within a week.  As noted 
above, the prudent layperson standard that now applies to both 
38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728 situations requires 
that the determination be based on a layperson's knowledge and 
expectation regarding the absence of immediate care and its 
effect on bodily functions or a body part.  Here, the Veteran 
alleges that he was told that he would have greater debility the 
longer he waited for repair, and it also appears that VA did not 
secure a consultation appointment for the Veteran until about 
September 22, 2008, with an expectation that surgery might not be 
scheduled until November or December.

Because of the amendments to 38 U.S.C.A. § 1725 and 38 U.S.C.A. 
§ 1728, which do not appear to have been taken into account by 
the AOJ in the adjudication of this case, because of the 
allegations of the Veteran regarding the advice he received about 
the effect of postponing surgical correction of the rotator cuff 
tear, and because further evidentiary development is required to 
make a complete record, this case will be REMANDED to the AOJ for 
the following actions:

1.  The AOJ should notify the Veteran in 
accordance with the Veterans Claims Assistance 
Act of 2000 regarding the evidence necessary to 
substantiate his claim for reimbursement.  The 
notice to the Veteran should include 
notification of what is required to 
substantiate a claim under 38 U.S.C.A. § 1725 
as amended, and 38 U.S.C.A. § 1728 as amended.  
He should be specifically told that evidence 
from his private physicians regarding the 
nature of his disability and the need for 
emergent care would help substantiate his 
claim.  He should also be told of the 
definition of "emergency treatment" as set 
forth in 38 U.S.C.A. § 1725 (West Supp. 2010).  
The Veteran should be asked to disclose any 
information regarding health insurance coverage 
that may have paid for all expenses related to 
the 2008 shoulder surgery.  (The AOJ may also 
need to contact the care provider to ascertain 
whether the Veteran owed any monies that were 
not covered by a third party contract.)  He 
should be given opportunity to respond.

2.  The AOJ should seek treatment records from 
Dr. Bell and Dr. Williams relative to the right 
shoulder rotator cuff tear.  Records that 
relate to the surgery that was performed in 
September 2008 should also be obtained.  Any 
letter by Dr. Bell providing justification for 
surgery that may have been sent to the fee 
basis office of Roseburg VA should be sought 
and included in the file.  The Veteran's 
assistance in securing these records should be 
sought, especially in terms of his providing 
consent to release the records.

3.  The Veteran's claims file should be secured 
from the RO.  Additionally, all notes or 
memoranda prepared by the fee basis office with 
which the Veteran made contact in an attempt to 
seek VA care should be secured and included in 
the record.

4.  A VA medical professional with expertise in 
physical and psychiatric disabilities should be 
asked to review the files and provide a medical 
opinion as to whether the right shoulder injury 
was of such a nature that it could be found to 
have been aggravating any service-connected 
disability--such as the Veteran's psychiatric 
disability or other service-connected 
musculoskeletal disability.  (If an examination 
is required to arrive at such an opinion, one 
should be scheduled.)

5.  The AOJ should again adjudicate the 
Veteran's claim.  Consideration should be given 
to 38 U.S.C.A. § 1725 as amended, and 
38 U.S.C.A. § 1728 as amended.  (The definition 
of "emergency treatment" as set forth in 
38 U.S.C.A. § 1725 (West Supp. 2010) should be 
used.)  If the benefit sought is not granted, a 
supplemental statement of the case should be 
issued.  It should include references to both 
38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) and 
38 U.S.C.A. § 1728 (West 2002 & Supp. 2010).  
The Veteran and his representative should be 
given opportunity to respond.  (A VA Form 646 
should be specifically sought from the 
Veteran's representative-Military Order of the 
Purple Heart of the U.S.A.-before the case is 
returned to the Board.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

